      Case 2:20-cv-00187-SMJ       ECF No. 79     filed 02/02/21   PageID.1447 Page 1 of 5




 1   JEROME R. AIKEN (WSBA NO. 14647)
     Meyer, Fluegge & Tenney, P.S.                    Honorable Salvador Mendoza, Jr.
 2   230 S. Second Street / P.O. Box 22680
     Yakima, WA 98907-2680
 3   Phone: (509) 575-8500
     Email: aiken@mftlaw.com
 4
     TODD R. MCFARLAND, Associate General Counsel
 5   Office of General Counsel
     General Conference of Seventh-Day Adventists
 6   12501 Old Columbia Pike
     Silver Spring, MD 20904
 7   Phone: (301) 680-6321; Fax: (301) 680-6329
     Email: McFarlandT@adventist.org
 8
     ANDREW G. SCHULTZ
 9   Rodey, Dickason, Sloan, Akin & Robb, P.A.
     P.O. Box 1888
10   Albuquerque, NM 87103
     Phone: (505) 765-5900; Fax: (505) 768-7395
11   Email: aschultz@rodey.com

12   Attorneys for Plaintiffs James Blais and Gail Blais

13

14

15

16

17

18

19

20
                                                                               LAW OFFICES OF
     Plaintiffs’ Notice Regarding Class Certification - 1             MEYER, FLUEGGE & TENNEY, P.S.
                                                                     230 South Second Street ∙ P.O. Box 22680
                                                                            Yakima, WA 98907-2680
                                                                            Telephone (509) 575-8500
      Case 2:20-cv-00187-SMJ       ECF No. 79     filed 02/02/21   PageID.1448 Page 2 of 5




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
 6
     JAMES BLAIS and GAIL BLAIS,                  )
 7                                                )   NO. 20-CV-00187-SMJ
                          Plaintiffs,             )
 8                                                )   PLAINTIFFS’ NOTICE
            vs.                                   )   REGARDING CLASS
 9                                                )   CERTIFICATION MOTION
     ROSS HUNTER, in his official                 )
10   capacity of Secretary of Washington          )
     State Department of Children, Youth          )
11   and Families,                                )
                                                  )
12                  Defendant.                    )
     ______________________________               )
13

14         Plaintiffs James and Gail Blais provide notice to the Court that they no longer

15   intend to file a motion for class certification pursuant to Federal Rule of Civil

16   Procedure 23.

17         Plaintiffs filed their original complaint for declaratory and injunctive relief in

18   May 2020. Plaintiffs filed their first amended complaint for preliminary and

19   permanent injunction on July 6, 2020 before Defendant filed any responsive

20   ///
                                                                               LAW OFFICES OF
     Plaintiffs’ Notice Regarding Class Certification - 2             MEYER, FLUEGGE & TENNEY, P.S.
                                                                     230 South Second Street ∙ P.O. Box 22680
                                                                            Yakima, WA 98907-2680
                                                                            Telephone (509) 575-8500
      Case 2:20-cv-00187-SMJ        ECF No. 79       filed 02/02/21   PageID.1449 Page 3 of 5




 1   pleading. The amended complaint did not contain any class action allegations or

 2   any request for the Court to certify a class.

 3          After a hearing on September 22, 2020, the Court entered its Order Granting

 4   in Part and Denying in Part Plaintiffs’ Motion for Preliminary and Permanent

 5   Injunction. [ECF No. 56]. As part of its ruling, the Court expressly enjoined the

 6   Washington Department of Children, Youth, and Families from using Policy 6900

 7   and any other Department policy or guidance in a manner inconsistent with the

 8   Court’s ruling. Based on that ruling, along with the evidence Defendant presented

 9   in opposing the motion, Plaintiffs’ moved this Court for leave to file a second

10   amended complaint adding allegations to support a claim for class certification. The

11   Court granted that motion [ECF No. 71], and Plaintiffs timely filed their second

12   amended complaint on December 9, 2020. [ECF No. 72].

13          Since that time, Plaintiffs diligently have pursued written discovery to gather

14   additional evidence to support a class certification motion.                   Based upon the

15   discovery materials provided by Defendant and other factors, Plaintiffs have decided

16   not to file a motion for class certification.

17          Plaintiffs’ counsel conferred in good faith with opposing counsel, who does

18   not oppose this notice. The Parties also conferred pursuant to LCivR 7(b)(2)

19   ///

20   ///
                                                                                  LAW OFFICES OF
      Plaintiffs’ Notice Regarding Class Certification - 3               MEYER, FLUEGGE & TENNEY, P.S.
                                                                        230 South Second Street ∙ P.O. Box 22680
                                                                               Yakima, WA 98907-2680
                                                                               Telephone (509) 575-8500
      Case 2:20-cv-00187-SMJ        ECF No. 79     filed 02/02/21   PageID.1450 Page 4 of 5




 1   regarding the scheduling order, and contemporaneously are filing a joint motion to

 2   revise that order.

 3          RESPECTFULLY SUBMITTED this 2nd day of February, 2021.

 4
                                               s/ Jerome R. Aiken                                                .
 5                                       JEROME R. AIKEN, WSBA #14647
                                         Attorneys for Plaintiffs
 6                                       James Blais and Gail Blais
                                         Meyer, Fluegge & Tenney, P.S.
 7                                       Phone: 509/575-8500 – Fax: 509/575-4676
                                         Email: aiken@mftlaw.com
 8
                                            s/ Todd R. McFarland                                                 .
 9                                       TODD R. McFARLAND
                                         General Conference of Seventh-day Adventists
10                                       Attorneys for Plaintiffs
                                         James Blais and Gail Blais
11                                       Phone: 301/680-6321; Fax: 301/680-6329
                                         Email: McFarlandT@adventist.org
12
                                            s/ Andrew G. Schultz                                                 .
13                                       ANDREW G. SCHULTZ, NM No. 3090
                                         Rodey, Dickason, Sloan, Akin & Robb, P.A.
14                                       Attorneys for Plaintiffs
                                         James Blais and Gail Blais
15                                       Phone: 505/765-5900; Fax: 505/768-7395
                                         Email: aschultz@rodey.com
16

17

18

19

20
                                                                                LAW OFFICES OF
      Plaintiffs’ Notice Regarding Class Certification - 4             MEYER, FLUEGGE & TENNEY, P.S.
                                                                      230 South Second Street ∙ P.O. Box 22680
                                                                             Yakima, WA 98907-2680
                                                                             Telephone (509) 575-8500
      Case 2:20-cv-00187-SMJ        ECF No. 79     filed 02/02/21   PageID.1451 Page 5 of 5




 1                           CERTIFICATE OF TRANSMITTAL

 2          I hereby certify under penalty of perjury of the laws of the state of Washington
     that on February 2, 2021, I electronically filed the foregoing document with the Clerk
 3   of the Court using the CM/ECF System which will automatically provide service on
     the below listed parties:
 4
       For Plaintiffs James and Gail Blais:
 5     Mr. Todd R. McFarland, Associate General Counsel                      X via CM/ECF
       General Conference of Seventh-Day Adventists
 6     12501 Old Columbia Pike
       Silver Spring, MD 20904
 7     McFarlandT@adventist.org

 8     Mr. Andrew G. Schultz
       Rodey, Dickason, Sloan, Akin & Robb, P.A.                             X via CM/ECF
 9     P.O. Box 1888
       Albuquerque, NM 87103
10     aschultz@rodey.com
       For Defendant Ross Hunter:
11     Mr. Jeffrey C. Grant, Assistant Attorney General                      X via CM/ECF
       Ms. Abigail Kahl, Assistant Attorney General
12     Office of the Attorney General
       88 Fifth Avenue, Suite 2000
13     Seattle, WA 98104
       Jeffrey.grant@atg.wa.gov / Abigail.Kahl@atg.wa.gov
14     For Defendant Ross Hunter:
       Mr. Daniel Judge, Senior Counsel                                    X via CM/ECF
15     Mr. Drew Pugsley, Assistant Attorney General
       Office of the Attorney General
16     7141 Cleanwater Drive SW / P.O. Box 40124
       Olympia, WA 98504-0124
17     Daniel.Judge@atg.wa.gov / Drew.Pugsley@atg.wa.gov

18                                                /s Sheryl A. Jones                                             .
                                                SHERYL A. JONES, Legal Assistant
19                                              Meyer, Fluegge & Tenney, P.S.
                                                jones@mftlaw.com
20
                                                                                LAW OFFICES OF
      Plaintiffs’ Notice Regarding Class Certification - 5             MEYER, FLUEGGE & TENNEY, P.S.
                                                                      230 South Second Street ∙ P.O. Box 22680
                                                                             Yakima, WA 98907-2680
                                                                             Telephone (509) 575-8500
